Citation Nr: 0728116	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-32 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disability.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for depression, to 
include as secondary to the service-connected right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran had active service from May 1989 to May 1992, 
with additional unverified service with the California Army 
National Guard from 1992 to 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 and April 2005 rating decisions by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In an October 2000 rating decision, the veteran was denied 
service connection for left patellar subluxation, to include 
as secondary to the service-connected lateral dislocation of 
the right patella.  The October 2000 rating decision was not 
timely appealed, and thus, it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  Subsequently, 
in a May 2004 rating decision, the RO denied the veteran's 
claim for a left knee disability associated with lateral 
dislocation of the right patella.  It appears that these two 
disabilities are separate and distinct, as characterized by 
the RO, and thus the Board will adjudicate the claims on 
appeal as set forth on the title page of this decision.

The veteran presented testimony during an appeals hearing at 
the RO before the undersigned Veterans Law Judge in March 
2007.  A copy of the hearing transcript is of record.   
FINDINGS OF FACT

1.  The veteran is not currently diagnosed with a left knee 
disorder which is etiologically related to the veteran's 
service, or is proximately due to a service-connected right 
knee disability.

2.  The claimed bilateral foot disorder is not etiologically 
related to the veteran's service or proximately due to a 
service-connected right knee disability.

3.  The veteran is not currently diagnosed with depression, 
which is etiologically related to the veteran's service, or 
proximately due to a service-connected right knee disability.

4.  An unappealed rating decision in September 1996 denied 
service connection for a low back disorder.  Subsequently, in 
an unappealed July 1997 rating decision, the RO declined to 
reopen the veteran's claim of service connection for a low 
back disorder.  

5.  The evidence received since the July 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disorder, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
active service, nor is it proximately due to, a result of or 
aggravated by a service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  A bilateral foot disorder was not incurred or aggravated 
by active service, nor is it proximately due to, a result of, 
or aggravated by a service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

3.  Depression was not incurred or aggravated in active 
service, nor is it proximately due to, a result of, or 
aggravated by a service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

4.  The July 1997 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

5.  The evidence received subsequent to the July 1997 rating 
decision is not new and material, and the claim of service 
connection for a low back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

VCAA letters dated in September 2003, November 2004, and 
March 2006 were sent to the veteran, and fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letters told the veteran to provide any 
relevant evidence in the veteran's possession.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The notification letters were sent prior to the initial 
adjudication of the claims, including prior to the May 2004 
and April 2005 rating decisions, respectively.  The veteran 
was also subsequently provided adequate notice and the claims 
were readjudicated in the September 2005 statement of the 
case (SOC).  In addition, the Board finds that the above 
letters, including the September 2003 RO letter, satisfied 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which addressed 
directives consistent with the VCAA with regard to new and 
material evidence.

If there is VCAA deficiency, such error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the veteran was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims.  And, the initial VCAA notices came before the 
initial adjudications.  Therefore, there is no prejudice.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

The pertinent records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, has been identified or 
is available.  As there is no indication that any failure on 
the part of VA to provide additional notice of assistance 
reasonably affects the outcome of this case, the Board finds 
that such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

No benefits are being granted pursuant to this decision, and 
the issues of the appropriate effective dates or increased 
ratings to be assigned were addressed in the March 2006 RO 
letter.  In any event, any questions as to the appropriate 
effective dates or increased ratings to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, with chronic disease shown as such in service (or 
within an applicable presumptive period under section 3.307) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Additionally, when aggravation of 
a nonservice-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See id

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno, supra.  Therefore, she cannot provide 
a competent opinion regarding diagnosis and causation.

In arriving at the below conclusions, the entire record was 
reviewed, including but not limited to, the veteran's service 
medical and National Guard records, various VA examination 
reports, treatment records from the Alexian Brothers Hospital 
dated in 1996, San Jose VA Medical Center (VAMC) records 
dated from 1998 to 1999, Palo Alto VAMC records dated from 
1993 to 2006, Sacramento (Martinez) VAMC records dated from 
2005 to 2006,  and Kaiser Santa Teresa treatment records 
dated from 1998 to 2002.



Left Knee Disorder

The veteran currently contends that she has a left knee 
disorder that is related to her service-connected right knee 
disability, or is otherwise related to her active service.  
Specifically, during the March 2007 hearing she testified 
that her left knee started to hurt and pop in late 2004.  She 
said that she favored her service-connected right knee and 
this was causing now problems with her left knee.

In this respect, the veteran's service medical records and 
National Guard records reflect that, in August 1989, she was 
seen for bilateral mid-tibia pain.  Upon examination there 
was no definite evidence of acute fracture or dislocation.  
The bony mineralization was satisfactory and the ankle 
mortises appeared intact.  Subsequently, in June 1991, she 
was seen for bilateral patellar femoral syndrome.  She 
complained of pain with running and jumping and climbing 
stairs.

A July 1996 VA examination report includes complaints of 
weakness of the knees, with x-rays taken in April 1996 
revealing normal findings.  Upon examination, the knees were 
capable of full range of motion, with no evidence of lateral 
or anterior plane instability.

April 1998 notations from the Palo Alto VAMC indicate the 
veteran denied any history of difficulty with her left knee.  
The examination revealed normal alignment of the lower 
extremities.  The veteran reportedly had increased patellar Q 
angle to about 20 degrees bilaterally, and had a positive J 
sign with lateral patellar subluxation with active range of 
motion.  February 2000 notations from the Palo Alto VAMC 
include a diagnosis of bilateral patellar lateral 
subluxation.

A May 2001 VA examination report shows that the veteran's 
left knee had slight hyperextension with 5 to 140 degrees of 
extension.  There was no effusion, edema, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The veteran had full extension and 
physical examination showed a normal left knee.  X-rays of 
the knee were also normal.  The examiner said that it was 
unlikely that the veteran's left knee complaints were related 
to the problem she had on her right knee.  Subsequently, a 
June 2001 VA x-ray report from the Palo Alto VAMC revealed 
minimal medial compartment in the knees, bilaterally.

A July 2005 VA examination report indicates that x-ray views 
of the left and right knees showed no fracture or 
dislocation, although there was mild narrowing of the medial 
compartment of both knees.  There were no significant 
osteoarthritic changes with no effusions or bony changes.  A 
subsequent x-ray examination report dated June 2006 from the 
Sacramento VAMC also shows mild narrowing of the medial joint 
compartments bilaterally.  However, upon further examination, 
a July 2006 Magnetic Resonance Imaging (MRI) from the 
Sacramento VAMC showed that multiplanar imaging of the left 
knee was performed, and that there was no evidence of edema, 
infiltration, acute fractures, subluxation or joint effusion.  
No tear or discoid malformation was noted, and 
anterior/posterior cruciate ligaments and patellar/quadriceps 
tendons were intact.  As well, the medial collateral ligament 
and lateral iliotibial band were normal, and the 
patellofemoral compartment and popliteal fossa were intact.  
The veteran's left knee assessment was "unremarkable 
study."

In order to resolve whether the veteran has a left knee 
disorder due to service or her service-connected right knee, 
the Board finds that the July 2006 MRI is the most recent and 
probative evidence.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

Some of the evidence above discussed, including physical 
examinations and x-ray studies, seem to indicate that the 
veteran's left knee has been diagnosed with patellar 
subluxation, minimal medial compartment, and/or narrowing of 
the joint compartment.  However, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a left knee disability, with the most important evidence 
being the latest July 2006 MRI confirming that the veteran's 
left knee was unremarkable.  No medical evidence dated after 
the July 2006 MRI is of record showing a current left knee 
disability.

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau, 
supra.  Absent a current diagnosis, service connection is not 
warranted for a left knee disorder, to include as secondary 
to the service-connected right knee disability.  Should the 
veteran develop this disability related to service, she may 
apply to reopen her claim for service connection at any time 
with new and material evidence.

Bilateral Foot Disorder

The veteran contends that she has a bilateral foot disorder 
related to service or her service-connected right knee 
disability.  At the March 2007 hearing, she indicated that 
she had problems wearing her military boots, that her feet 
were too narrow and that she had received arch supports for 
her shoes.  She further noted that she continued to wear the 
supports during service and thereafter, and that she also 
wore rigid braces or hard arch supports going up to the 
ankle.

With respect to the applicable law, "arthralgia" is defined 
as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 
322 (1993) (citing Dorland's Illustrated Medical Dictionary 
147 (27th ed. 1988)).  Continued complaints of pain after 
service do not suffice to establish a medical nexus, where 
the issue at hand is of etiology, and requires medical 
opinion evidence.  Clyburn v West, 12 Vet. App. 296, 301 
(1999).  Further, pain cannot be compensable in the absence 
of proof of an in- service disease or injury to which the 
current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury.  Id.

The service medical records show that in October 1991 the 
veteran was treated for right ankle sprain incurred while 
running.  She had a follow up examination in November 1991.  
During the veteran's period of National Guard service, she 
underwent a July 1993 VA examination, which indicates she was 
status post right foot trauma with persisting pain limiting 
her ability to run or walk long distances.  This was most 
likely a post traumatic arthritic problem.  However, a July 
1996 VA examination shows that x-rays of the feet were 
ordered, and yielded findings of normal left foot and stable 
right foot.  Following physical examination, she was 
diagnosed with recurrent pain in the right foot, history of 
remote fracture with minimal impairment, and normal x-ray and 
exam.  There is no subsequent mention as to the right ankle 
sprain or any chronic disability.  

A September 1997 VA examination report shows the veteran 
walked with slightly labored and antalgic gait.  She could 
not toe walk because of Achilles tendon pain but had no 
deformity or heat/swelling of either ankle.  The veteran was 
diagnosed with bilateral Achilles tendonitis.

December 1997 notations from the Palo Alto VAMC show she was 
diagnosed with bilateral foot pain, possibly due to 
rheumatoid arthritis vs. neurological type of disorder due to 
back pain.  The examiner noted that she did not have a 
diagnosis of any type of back disorder at this time.

Notes in April 2000 from Kaiser Santa Teresa show that the 
veteran was seen for right ankle complaints.  A history of 
trauma was noted, but no acute fracture or dislocation was 
found.
 
December 2002 notations from the Palo Alto VAMC show the 
veteran was wearing a left ankle brace.  Upon examination, 
she had reproducible pain along the course of the posterior 
tibial tendon on the right foot, which was greater than the 
pain on the posterior tibial tendon on the left.  She was 
diagnosed with possible posterior tibial tendonitis/rupture 
right greater than left.  And, January 2004 and January 2005 
notations from the Palo Alto VAMC confirm a diagnosis of 
plantar fasciitis.  Lastly, March 2005 notations from the 
Palo Alto VAMC indicate that the veteran returned for 
consultation for follow up of her painful plantar fasciitis 
and posterior tibial tendon dysfunction bilaterally.  She 
reported using a Richie brace constantly and she stated that 
her pain was all gone.

Upon a review of the record, the Board finds that there is no 
evidence that a bilateral foot disorder, including bilateral 
plantar fasciitis, which is the veteran's current diagnosis, 
was incurred or aggravated during her active military or 
National Guard service.  In addition, there is no competent 
medical evidence establishing that any claimed bilateral foot 
disorder, including the currently diagnosed plantar 
fasciitis, has been linked to her service or to any service-
connected disability, including the right knee.  Thus, 
service connection on a direct and secondary bases is denied.  
In addition, plantar fasciitis is not one of the diseases for 
which presumptive service connection can be granted.  
38 C.F.R. §§ 3.307, 3.309.  As such, presumptive service 
connection is also denied.  Lastly, and as discussed, pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury.

The veteran contends that she has a bilateral foot disorder 
that is related to her in-service ankle sprain or is 
otherwise related to service or to her service-connected 
right knee disability.  However, she is not competent to 
provide an assessment as to any such etiological 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  She has not submitted any medical evidence 
supporting her contentions.  Accordingly, the claim for 
service connection for a bilateral foot disorder must be 
denied.  

Depression

The veteran claims that she has depression related to her 
service-connected right knee disability, or otherwise related 
to her active service.  During the March 2007 hearing she 
explained that she was being treated for depression at the 
Sacramento VAMC.  The veteran's service medical records 
reflect that in December 1989 she was diagnosed with anxiety 
attack secondary to possible asthma, complicated while 
running that morning.  

March 1997 notations from the Palo Alto VAMC indicate that 
she was diagnosed with depression, and that she had 
complained of depression since she was discharged from active 
service in 1992.  The examiner noted that the veteran's 
depression was related to the issue of her inability to get 
support from her child's father who was still in the Army.

April 1997 notations from the Palo Alto VAMC once again show 
that the veteran was having depression with hallucinations 
starting in November 1995 when she lost her last job.  She 
was laid off from her job and did not lose it for any fault 
of her own.  The job was as an administrative assistant.  She 
was diagnosed with major depression with psychotic features.  
Additional Palo Alto VAMC notations show a December 1998 
diagnosis of schizoaffective disorder, and a December 2002 
diagnosis of clinical depression.

In addition, the veteran was seen at the Sacramento VAMC 
Mental Health Clinic, and that she was diagnosed in August 
2005 with schizoaffective disorder, bipolar type.  However, 
February 2006 discharge notations from the Sacramento VAMC 
Mental Health Clinic indicate that the veteran had not 
reported for her last two appointments, and that she had not 
been seen since August 2005.  The discharge notations also 
indicated that the records reflected she was not refilling 
medications. Thus, she was discharged from the Mental Health 
Clinic at that time, although she reportedly could request 
services in the future. 

In order to resolve whether the veteran has depression which 
is related to her service-connected right knee, or otherwise 
to service, the Board finds that the February 2006 discharge 
notations from the Sacramento VAMC Mental Health Clinic is 
the most recent and probative evidence.  As noted previously, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The veteran was previously diagnosed with depression and 
schizoaffective disorder.  But it is also clear from the 
medical evidence that she is not currently suffering from the 
claimed disorder, and even her treating Mental Health Clinic 
at the Sacramento VAMC has discharged her as not reporting to 
treatment/examinations and not refilling medication.  No 
medical evidence dated after the February 2006 Mental Health 
Clinic discharge notations is of record showing a current 
diagnosis of depression.  Absent a current diagnosis, service 
connection is not warranted for depression, to include as 
secondary to the service-connected right knee disability.  In 
any event, the depression reported on occasions after service 
has not been linked to serviceor the right knee, even if 
present.  Accordingly, the appeal must be denied.  

New and Material evidence to reopen the claim of service 
connection
for a low back disorder

The veteran's claim of entitlement to service connection for 
a low back disorder was previously considered and denied in a 
rating decision dated in September 1996.  The September 1996 
denial was due to the lack of a medical nexus or link between 
the claimed low back disorder and service.  Less than a year 
later, in a July 1997 rating decision, the RO declined to 
reopen the veteran's claim of service connection for a low 
back disorder on the grounds that the evidence submitted was 
duplicative of prior evidence, as well as due to the lack of 
a nexus to service.  The appellant was provided notice of the 
July 1997 rating decision, she did not appeal it, and that 
decision represents a final decision.   38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.

The evidence associated with the claims file since the July 
1997 rating consists of the veteran's statements during the 
March 2007 hearing indicating to the effect that she first 
developed back pain and spasms in 2003.  The additional 
evidence also includes treatment records from the Palo Alto 
VAMC.  Specifically, medical notations dated August and 
September 2002 show treatment for low back pain, March 2005 
notations show a diagnosis of shallow dextroscoliosis, as 
well as complaints of low back pain deemed to be likely a 
muscle spasm vs. degenerative joint disease, and a May 2005 
radiology report showing no abnormalities of the thoracic 
spine.

The Board finds that the evidence received since the July 
1997 rating decision, by itself or in conjunction with 
previously considered evidence, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disorder, and does not 
raise a reasonable possibility of substantiating the claim.  
The evidence submitted does not include any evidence related 
to the etiology or cause of the claimed low back disorder, 
and thus, the record continues to lack a nexus between the 
claimed low back disorder and the veteran's service or a 
service-connected disability.  As the submitted evidence is 
not new and material, so as to be sufficient to reopen the 
claim of service connection for a low back disorder, the 
veteran's claim must be denied.  See 38 C.F.R. § 3.156; see 
also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and must be denied.


ORDER

Service connection for a left knee disorder, to include as 
secondary to the service-connected right knee disability, is 
denied.

Service connection for a bilateral foot disorder, to include 
as secondary to the service-connected right knee disability, 
is denied.

Service connection for depression, to include as secondary to 
the service-connected right knee disability, is denied.

The claim to reopen a claim of entitlement to service 
connection for service connection for a low back disorder is 
denied.


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


